DETAILED ACTION
Applicant's submission filed on 10 May 2021 has been entered.  Claim 4 is currently amended; claims 6-21, 23, 28, 29, 34, 35, and 40 are cancelled; claims 1-3, 5, 22, 24-27, 30-33, and 36-39 are previously presented; no claims have been added.  Claims 1-5, 22, 24-27, 30-33, and 36-39 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10 May 2021, with respect to “Claim Rejections – 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Aryafar in view of Vitt further in view of Shirakawa does not teach determining, based at least in part on the first data and the second data, an adjustment to a priority associated with delivery of communications via the first wireless gateway to the one or more first user devices relative to delivery of communications via the second wireless gateway to the one or more second user devices.   
The examiner respectfully disagrees.  The above claim limitation has the broadest reasonable interpretation of determining, based on the first data and second data, a change to a priority associated with communications of a first wireless gateway and its user devices which is relative to communications of a second wireless gateway and its user devices.  This broadest reasonable interpretation also includes a user device that is in communication with both the first wireless gateway and the second wireless gateway, and as such would belong to both of the “one or more first user devices” and “one or more second user devices”.  As the applicant has argued on page 9, filed 10 May 2021, Shirakawa describes adjusting a priority for different access points 

Examiner’s Note
The Examiner recommends to the applicant to add limitations from application’s arguments, specifically from page 8 of “adjust delivery of communications to different user devices that are already connected to different wireless gateways" to move the case closer to allowance.  One way to achieve this, if supported by the specification, would be to add a wherein statement that the one or more first user devices are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Aryafar et al. (US 2016/0029404 A1), hereafter referred Aryafar, in view of Vitt et al. (US 2012/0236715 A1), hereafter referred Vitt, further in view of Shirakawa (US 2017/0070976 A1).

Regarding claim 1, Aryafar teaches a method comprising:
receiving first data indicating first characteristics of communications between one or more first user devices (Aryafar, [0048]; a transmission request may correspond to a first link between a first access point and a first user device) and a first wireless gateway (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller);
receiving second data indicating second characteristics of communications between one or more second user devices (Aryafar, [0048]; a transmission request may correspond to a second link between a second access point and a second user device) and a second wireless gateway (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller).
While Aryafar teaches determining, based at least in part on the first data and the second data, interference occurs between the first link and second link (Aryafar, Fig. 5, [0096] and [0112]; the central controller may use the received interference information to generate a conflict graph that may be used to schedule transmission requests to avoid interference or increase the aggregated throughput associated with concurrent communications, where a conflict graph include interference relationships between the one or more access points and the one or more user devices and based at least in part on the received signal strength and interference measurements), Aryafar does not expressly teach adjusting a priority associated with delivery of communications via the first wireless gateway to the one or more first user devices relative to delivery of communications via the second wireless gateway to the one or more second user devices; and
causing the adjustment to the priority.
However, Vitt teaches adjusting a priority associated with delivery of communications via the first wireless gateway to the one or more first user device (Vitt, [0016]-[0021]; each priority level is associated with a corresponding congestion level that determines if the packets will be transmitted or blocked, where the egress edge determines each time the congestion level changes); and
causing the adjustment to the priority (Vitt, [0027]-[0030]; the egress edge device follows the rules to increase the congestion level if congestion exists for packets at priority levels above the current congestion level and tries to continue processing in a way to try getting the congestion level to be decreased until it reaches zero).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar to include the above recited limitations as taught by Vitt in order to support a partitioned network (Vitt, [0001]).

However, Shirakawa teaches the adjustment to the priority is relative to delivery of communications via the second wireless gateway to the one or more second user devices (Shirakawa, [0072]; the priority changing makes a priority of the second access point higher than the priority of the first access point).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Shirakawa in order to robustly connect to different band access points (Shirakawa, [0011]).

Regarding claim 30, Aryafar teaches a device comprising: 
one or more processors (Aryafar, Fig. 2, [0029]; processor(s) 212 of the central controller(s) 210); and
memory storing instructions that, when executed by the one or more processors (Aryafar, Fig. 2, [0030]; memory 224 of the central controller(s) 210 may store program instructions that are loadable and executable on the processor 212), cause the device to:
receive first data indicating first characteristics of communications between one or more first user devices (Aryafar, [0048]; a transmission request may correspond to a first link between a first access point and a first user device) and a first (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller);
receive second data indicating second characteristics of communications between one or more second user devices (Aryafar, [0048]; a transmission request may correspond to a second link between a second access point and a second user device) and a second wireless gateway (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller).
While Aryafar teaches determine, based at least in part on the first data and the second data, interference occurs between the first link and second link (Aryafar, Fig. 5, [0096] and [0112]; the central controller may use the received interference information to generate a conflict graph that may be used to schedule transmission requests to avoid interference or increase the aggregated throughput associated with concurrent communications, where a conflict graph include interference relationships between the one or more access points and the one or more user devices and based at least in part on the received signal strength and interference measurements), Aryafar does not expressly teach adjust a priority associated with delivery of communications via the first wireless gateway to the one or more first user device; and
cause the adjustment to the priority.
However, Vitt teaches adjust a priority associated with delivery of communications via the first wireless gateway to the one or more first user device (Vitt, [0016]-[0021]; each priority level is associated with a corresponding congestion level that determines if the packets will be transmitted or blocked, where the egress edge determines each time the congestion level changes); and
cause the adjustment to the priority (Vitt, [0027]-[0030]; the egress edge device follows the rules to increase the congestion level if congestion exists for packets at priority levels above the current congestion level and tries to continue processing in a way to try getting the congestion level to be decreased until it reaches zero).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar to include the above recited limitations as taught by Vitt in order to support a partitioned network (Vitt, [0001]).
Aryafar in view of Vitt does not expressly teach the adjustment to the priority is relative to delivery of communications via the second wireless gateway to the one or more second user devices.
However, Shirakawa teaches the adjustment to the priority is relative to delivery of communications via the second wireless gateway to the one or more second user devices (Shirakawa, [0072]; the priority changing makes a priority of the second access point higher than the priority of the first access point).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Shirakawa in order to robustly connect to different band access points (Shirakawa, [0011]).

Regarding claim 36, Aryafar teaches a non-transitory computer-readable storage medium storing computer-readable instructions, when executed by a processor, cause:
receiving first data indicating first characteristics of communications (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller) between one or more first user devices and a first wireless gateway (Aryafar, [0048]; a transmission request may correspond to a first link between a first access point and a first user device);
receiving second data indicating second characteristics of communications (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller) between one or more second user devices and a second wireless gateway (Aryafar, [0048]; a transmission request may correspond to a second link between a second access point and a second user device).
While Aryafar teaches determining, based at least in part on the first data and the second data, interference occurs between the first link and second link (Aryafar, Fig. 5, [0096] and [0112]; the central controller may use the received interference information to generate a conflict graph that may be used to schedule transmission requests to avoid interference or increase the aggregated throughput associated with concurrent communications, where a conflict graph include interference relationships between the one or more access points and the one or more user devices and based at least in part on the received signal strength and interference measurements), Aryafar does not expressly teach an 
cause the adjustment to the priority.
However, Vitt teaches an adjustment to a priority associated with delivery of communications via the first wireless gateway to the one or more first user device (Vitt, [0016]-[0021]; each priority level is associated with a corresponding congestion level that determines if the packets will be transmitted or blocked, where the egress edge determines each time the congestion level changes); and
cause the adjustment to the priority (Vitt, [0027]-[0030]; the egress edge device follows the rules to increase the congestion level if congestion exists for packets at priority levels above the current congestion level and tries to continue processing in a way to try getting the congestion level to be decreased until it reaches zero).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar to include the above recited limitations as taught by Vitt in order to support a partitioned network (Vitt, [0001]).
Aryafar in view of Vitt does not expressly teach the adjustment to the priority is relative to delivery of communications via the second wireless gateway to the one or more second user devices.
However, Shirakawa teaches the adjustment to the priority is relative to delivery of communications via the second wireless gateway to the one or more second user (Shirakawa, [0072]; the priority changing makes a priority of the second access point higher than the priority of the first access point).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Shirakawa in order to robustly connect to different band access points (Shirakawa, [0011]).

Regarding claim 2, Aryafar in view of Vitt teaches the method of claim 1 above.  Further, Aryafar teaches wherein the first characteristics indicate at least one of:
a strength of a communication signal received from the first wireless gateway (Aryafar, Fig. 5, [0095]-[0096]; the access point may send the RSSI and interference information to the central controller).

Regarding claim 24, Aryafar in view of Vitt teaches the method of claim 1 above.  Further Aryafar teaches wherein the adjustment to the priority causes a reduction in interference between the one or more first user devices and the one or more second user devices (Aryafar, [0041]; information is used by the scheduler to reduce interference).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aryafar in view of Vitt as applied to claim 1 above, and further in view of Gunasekara et al. (US 2015/0215784 A1), hereafter referred Gunasekara.

Regarding claim 3, Aryafar in view of Vitt teaches the method of claim 1 above.  Aryafar in view of Vitt does not expressly teach wherein the causing the adjustment to the priority is performed by a computing device comprising a cable modem termination system configured to send the at least one instruction to the first wireless gateway.
However, Gunasekara teaches wherein the causing the adjustment to the priority is performed by a computing device comprising a cable modem termination system configured to send the at least one instruction to the first wireless gateway (Gunasekara, Fig. 1, [0056]; wireless gateway 140 can be configured to support cable modem functionality via communications through the wireless gateway 140 and over shared communication link 191 to distribution resource 125 (such as a cable modem termination system)).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Gunasekara in order to show connectivity to subscribers and physical media (Gunasekara, [0065]).

Regarding claim 5, Aryafar in view of Vitt further in view of Gunasekara teaches the method of claim 3 above.  Aryafar in view of Vitt does not expressly teach wherein the adjustment to the priority causes an increase in bandwidth for communications with the first wireless gateway.
However, Gunasekara teaches wherein the adjustment to the priority causes an increase in bandwidth for communications with the first wireless gateway (Gunasekara, [0135]; flow control management information 560 can indicate parameters such as a maximum amount of bandwidth that each of the users 108 in subscriber domain 150-1 are able to transmit or receive data through wireless gateway 140 to shared communication link 191).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Gunasekara in order to show connectivity to subscribers and physical media (Gunasekara, [0065]).

Claims 4, 25, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aryafar in view of Vitt as applied to claims 1, 30, and 36 above, and further in view of Crump et al. (US 9,819,610 B1), hereafter referred Crump.

Regarding claim 4, Aryafar in view of Vitt teaches the method of claim 1 above.  Aryafar in view of Vitt does not expressly teach wherein the adjustment to the priority causes an arrival of packets, at a first user device of the one or more first user devices via the first wireless gateway, to be prioritized over other first user devices of the one or more first user devices and over the one or more second user devices.
However, Crump teaches wherein the adjustment to the priority causes an arrival of packets, at a first user device of the one or more first user devices via the first wireless gateway, to be prioritized over other first user devices of the one or more first user devices and over the one or more second user devices (Crump, Fig. 8, Column 11, lines 48-67; the router may automatically increase the bandwidth of the first user while at the same time decreasing bandwidth for the second user based on the prioritized QoS settings).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Crump in order to implement more customized control of QoS settings based on each identified user (Crump, Column 13, line 63 – Column 14, line 3).

Regarding claims 25, 31, and 37, Aryafar in view of Vitt teaches the method of claim 1, the device of claim 30, and the non-transitory computer-readable storage medium of claim 36 above.  Aryafar in view of Vitt does not expressly teach wherein the adjustment to the priority achieves a quality of service (QoS) level that was requested by a first user device of the one or more first user devices.
However, Crump teaches wherein the adjustment to the priority achieves a quality of service (QoS) level that was requested by a first user device of the one or more first user devices (Crump, Column 6, lines 18-40; the router identifies the first user when the user arrives and adjusts its QoS settings so that the user has the most important use of bandwidth at that time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Crump in order to implement more customized control of QoS settings based on each identified user (Crump, Column 13, line 63 – Column 14, line 3).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aryafar in view of Vitt as applied to claim 1 above, and further in view of Chen et al. (US 2012/0207032 A1), hereafter referred Chen.

Regarding claim 22, Aryafar in view of Vitt teaches the method of claim 1 above.  Aryafar in view of Vitt does not expressly teach wherein the adjustment to the priority causes an assignment of a higher or lower priority to the communications between the one or more first user devices and the first wireless gateway than communications between the one or more second user devices and the second wireless gateway.
However, Chen teaches wherein the adjustment to the priority causes an assignment of a higher or lower priority to the communications between the one or more first user devices and the first wireless gateway than communications between the one or more second user devices and the second wireless gateway (Chen, [0009]; Bluetooth applications are prioritized over the data-intensive Wi-Fi packets).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Chen in order to manage interference between different protocols (Chen, [0009]).

Claims 26, 27, 32, 33, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aryafar in view of Vitt as applied to claims 1, 30, and 36 above, and further in view of Raleigh et al. (US 8,589,541 B2), hereafter referred Raleigh.

Regarding claims 26, 32, and 38, Aryafar in view of Vitt teaches the method of claim 1, the device of claim 30, and the non-transitory computer-readable storage medium of claim 36 above.  Aryafar in view of Vitt does not expressly teach wherein the first characteristics indicate that a first user device of the one or more first user devices is streaming video packets and wherein the adjustment to the priority prioritizes the streaming video packets over other packets.
However, Raleigh teaches wherein the first characteristics indicate that a first user device of the one or more first user devices is streaming video packets and wherein the adjustment to the priority prioritizes the streaming video packets over other packets (Raleigh, Column 22, lines 21-49; a QoS service activity is a combination of application, destination, source and can include those supported by QoS sessions including streaming video) and wherein the adjustment to the priority causes the computing device to prioritize the streaming video packets over other packets (Raleigh, Column 21, lines 36-46; a QoS channel, differentiated services are available where one class/level of service has a higher priority than another to provide for differentiated services on a network).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt (Raleigh, Column 20, lines 52-60).

Regarding claims 27, 33, and 39, Aryafar in view of Vitt teaches the method of claim 1, the device of claim 30, and the non-transitory computer-readable storage medium of claim 36 above.  Aryafar in view of Vitt does not expressly teach wherein the first characteristics indicate that a first user device of the one or more first user devices is web browsing and wherein the adjustment to the priority prioritizes communications to other first user devices of the one or more first user devices over the web browsing.
However, Raleigh teaches wherein the first characteristics indicate that a first user device of the one or more first user devices is web browsing (Raleigh, Column 22, lines 50-67; an interactive class is for traffic that allows delay variation while requiring reasonably low response time, e.g. web browsing) and wherein the adjustment to the priority prioritizes communications to other first user devices of the one or more first user devices over the web browsing (Raleigh, Column 21, lines 36-46; a QoS channel, differentiated services are available where one class/level of service has a higher priority than another to provide for differentiated services on a network).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Aryafar in view of Vitt to include the above recited limitations as taught by Raleigh in order to improve network capacity (Raleigh, Column 20, lines 52-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As a courtesy to the applicant, the examiner has conducted a search for the limitation as expressed in the Examiner’s Note and the results are found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416